DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on March 21, 2022 has been fully considered. The amendment to instant claim 1 and cancellation of claims 2 and 6 are acknowledged. Specifically, claim 1 has been amended to include a limitation of the system comprising about 0.5%wt to about 1.5%wt of a solubilizer comprising one or more of triethanolamine, diethanolamine and monoethanolamine. The support for said limitation is found in claim 2 and instant specification (paragraph [0021]). In light of the amendment filed by Applicant, the previous rejections cited below are maintained but suitably framed to better address the newly added limitation. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 1, 3-4, 7-8, 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116) and Woods et al (US 5,476,879), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

4. The rejection is adequately set forth on pages 4-12 of an Office action mailed on September 23, 2021 and is incorporated here by reference.

5. With respect to amended claim 1,
 Inazawa et al discloses a blowing agent used in polyurethane-based spray systems (p. 13, lines 14-15), the blowing agent comprising an adduct between an amine compound having a primary or secondary amino group, specifically ethanolamine or diethanolamine (p. 12, lines 11-19) and a carbon dioxide, further comprising water (p. 12, lines 11-19). 
The specifically exemplified carbon dioxide/amine adduct comprises 81%wt of the amine (3.9/4.8 x 100%) (p. 14, lines 15-21, reference example 2) and said adduct is added to the total aqueous sprayable composition in amount of 1.3%wt (5/375.4 x 100%; Example 2 of Table 1 of Inazawa et al).  Therefore, the amount of the amine in said sprayable composition is 1%wt.
In examples 1-7 of Table 1 of Inazawa et al, the carbon dioxide/amine adduct is added to the aqueous sprayable compositions in amount of 1.3-4.3%wt (Table 1 of Inazawa et al).
Inazawa et al teaches that the carbon dioxide/amine adduct is used in amount of 0.1-30 pbw based on 100 pbw of a polyol mixture (p. 12, lines 20-23). Water is added to the amine compound (p. 12, lines 25-27).
Thus, Inazawa et al teaches the use of carbon dioxide/ethanolamine adducts in combination with water and other blowing agents (e.g. R-141b dichlorofluoroethane as in Table 1) as the blowing agents in spray systems.
Though Inazawa et al does not explicitly recite the alkanolamine/ethanolamine in the carbon dioxide/ethanolamine adduct as a solubilizer, since the carbon dioxide/ethanolamine adduct of Inazawa et al is substantially the same combination of carbon dioxide and the ethanolamine as that claimed in instant invention, therefore, the ethanolamine in said carbon dioxide/ethanolamine adduct of Inazawa et al will intrinsically and necessarily, at least partially, act or would be reasonably expected to, at least partially, act as the solubilizer as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

6.  All ranges in the system of Heeb et al in view of Inazawa et al and Woods et al are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

7.  Claims 1, 3-4, 7-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116), Woods et al (US 5,476,879) and JP-54083524, as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

8. The rejection is adequately set forth on pages 12-15 of an Office action mailed on September 23, 2021 is incorporated here by reference.

9. With respect to amended claim 1,
 Inazawa et al discloses a blowing agent used in polyurethane-based spray systems (p. 13, lines 14-15), the blowing agent comprising an adduct between an amine compound having a primary or secondary amino group, specifically ethanolamine or diethanolamine (p. 12, lines 11-19) and a carbon dioxide, further comprising water (p. 12, lines 11-19). 
The specifically exemplified carbon dioxide/amine adduct comprises 81%wt of the amine (3.9/4.8 x 100%) (p. 14, lines 15-21, reference example 2) and said adduct is added to the total aqueous sprayable composition in amount of 1.3%wt (5/375.4 x 100%; Example 2 of Table 1 of Inazawa et al).  Therefore, the amount of the amine in said sprayable composition is 1%wt.
In examples 1-7 of Table 1 of Inazawa et al, the carbon dioxide/amine adduct is added to the aqueous sprayable compositions in amount of 1.3-4.3%wt (Table 1 of Inazawa et al).
Inazawa et al teaches that the carbon dioxide/amine adduct is used in amount of 0.1-30 pbw based on 100 pbw of a polyol mixture (p. 12, lines 20-23). Water is added to the amine compound (p. 12, lines 25-27).
Thus, Inazawa et al teaches the use of carbon dioxide/alkanolamine adducts in combination with water and other blowing agents (e.g. R-141b dichlorofluoroethane as in Table 1) as the blowing agents in spray systems.
Though Inazawa et al does not explicitly recite the alkanolamine/ethanolamine in the carbon dioxide/ethanolamine adduct as a solubilizer, since the carbon dioxide/ethanolamine adduct of Inazawa et al is substantially the same combination of carbon dioxide and the ethanolamine as that claimed in instant invention, therefore, the ethanolamine in said carbon dioxide/ethanolamine adduct of Inazawa et al will intrinsically and necessarily, at least partially, act or would be reasonably expected to, at least partially, act as the solubilizer as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

10.  All ranges in the system of Heeb et al in view of Inazawa et al, Woods et al and JP-54083524 are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

11.  Claims 1, 3-4, 7-8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116), Woods et al (US 5,476,879) and Howard (US 4,187,204), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

12. The rejection is adequately set forth on pages 15-18 of an Office action mailed on September 23, 2021 and is incorporated here by reference.

13. With respect to amended claim 1,
 Inazawa et al discloses a blowing agent used in polyurethane-based spray systems (p. 13, lines 14-15), the blowing agent comprising an adduct between an amine compound having a primary or secondary amino group, specifically ethanolamine or diethanolamine (p. 12, lines 11-19) and a carbon dioxide, further comprising water (p. 12, lines 11-19). 
The specifically exemplified carbon dioxide/amine adduct comprises 81%wt of the amine (3.9/4.8 x 100%) (p. 14, lines 15-21, reference example 2) and said adduct is added to the total aqueous sprayable composition in amount of 1.3%wt (5/375.4 x 100%; Example 2 of Table 1 of Inazawa et al).  Therefore, the amount of the amine in said sprayable composition is 1%wt.
In examples 1-7 of Table 1 of Inazawa et al, the carbon dioxide/amine adduct is added to the aqueous sprayable compositions in amount of 1.3-4.3%wt (Table 1 of Inazawa et al).
Inazawa et al teaches that the carbon dioxide/amine adduct is used in amount of 0.1-30 pbw based on 100 pbw of a polyol mixture (p. 12, lines 20-23). Water is added to the amine compound (p. 12, lines 25-27).
Thus, Inazawa et al teaches the use of carbon dioxide/alkanolamine adducts in combination with water and other blowing agents (e.g. R-141b dichlorofluoroethane as in Table 1) as the blowing agents in spray systems.
Though Inazawa et al does not explicitly recite the alkanolamine/ethanolamine in the carbon dioxide/ethanolamine adduct as a solubilizer, since the carbon dioxide/ethanolamine adduct of Inazawa et al is substantially the same combination of carbon dioxide and the ethanolamine as that claimed in instant invention, therefore, the ethanolamine in said carbon dioxide/ethanolamine adduct of Inazawa et al will intrinsically and necessarily, at least partially, act or would be reasonably expected to, at least partially, act as the solubilizer as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

14.  All ranges in the system of Heeb et al in view of Inazawa et al, Woods et al and Howard are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

15.  Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116), Woods et al (US 5,476,879) and Chae et al (KR 2002054756), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

16. The rejection is adequately set forth on pages 18-20 of an Office action mailed on September 23, 2021 and the discussion set forth in paragraphs 5-6 above are incorporated here by reference.

17.  Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116), Woods et al (US 5,476,879), JP-54083524 and Chae et al (KR 2002054756), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

18. The rejection is adequately set forth on pages 20-22 of an Office action mailed on September 23, 2021 and the discussion set forth in paragraphs 5-6 above are incorporated here by reference.

Response to Arguments
19.  Applicant's arguments filed on March 21, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, the previous rejections not cited above are withdrawn, thus rendering Applicant’s arguments moot.

20. With respect to Applicant’s arguments regarding the rejections of Claims 1, 3-4, 7-8, 11-12, 14 under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116) and Woods et al (US 5,476,879), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer; Claims 1, 3-4, 7-12, 14 under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116), Woods et al (US 5,476,879) and JP-54083524, as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer; Claims 1, 3-4, 7-8, 11-14  under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116), Woods et al (US 5,476,879) and Howard (US 4,187,204), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer; Claims 5 and 13 under 35 U.S.C. 103 as being unpatentable over Heeb et al (US 4,243,548) in view of Inazawa et al (WO 98/37116), Woods et al (US 5,476,879) and Chae et al (KR 2002054756), as evidenced by Lieberman (US 2013/0105179), Ethanolamine Wikipedia flyer and Ethanolamine flyer, it is noted that:
1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) Though Heeb et al does not recite the composition further comprising amines, such as monoethanolamine, diethanolamine or triethanolamine, as solubilizer for the carbon dioxide, the secondary reference of  Inazawa et al was applied for the teachings of that.

3) Though Inazawa et al does not explicitly recite the alkanolamine/ethanolamine in the carbon dioxide/ethanolamine adduct as a solubilizer, since the carbon dioxide/ethanolamine adduct of Inazawa et al is substantially the same combination of carbon dioxide and the ethanolamine as that claimed in instant invention, therefore, the ethanolamine in said carbon dioxide/ethanolamine adduct of Inazawa et al will intrinsically and necessarily, at least partially, act or would be reasonably expected to, at least partially, act as the solubilizer as well, and will intrinsically and necessarily form, at least partially, the hydrogen bonding as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

4) In examples 1-7 of Table 1 of Inazawa et al, the carbon dioxide/amine adduct is added to the aqueous sprayable compositions in amount of 1.3-4.3%wt (Table 1 of Inazawa et al). Inazawa et al teaches that the carbon dioxide/amine adduct is used in amount of 0.1-30 pbw based on 100 pbw of a polyol mixture (p. 12, lines 20-23). Water is added to the amine compound (p. 12, lines 25-27). Thus, the carbon dioxide/amine adduct is taught by Inazawa et al to be used in aqueous compositions as well. 

5) Instant claims are silent with respect to any properties of the composition, specifically improved safety profile for pressurized spray systems.

6) Inazawa et al, Woods et al, Howard, JP-54083524 and Chae et al are secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

7) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Rationale different from Applicant’s is permissible. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764